PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re of
Angela WHITE
Application No. 14/537,888
Filed: November 10, 2014
Attorney Docket No. AFW-PAT-004-2014
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:



This is a decision on the requests for refund filed April 26, 2022.

The request for refund is Granted.

Applicant request a refund of $125.00 for the overpayment of an extension of time fee on October 03, 2020.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted. The extension of times time submitted was unnecessary, therefore, a total of $125.00 has been refunded to applicant’s credit card account on July 12, 2022.

Telephone inquiries concerning this decision should be directed to Michelle R. Eason at (571) 272-4231.  



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions